           1:19-cv-01300-SEM-EIL # 16         Page 1 of 3                                                E-FILED
                                                                     Monday, 03 February, 2020 04:22:14 PM
                                                                              Clerk, U.S. District Court, ILCD
10452-85
BMS/tlp
                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF ILLINOIS

KIMBERLY BRIGHAM, Individually and as              )
Independent Administrator of the Estate of         )
JAMES B. BRIGHAM, Deceased,                        )
                                                   )
                Plaintiff,                         )
           v.                                      )   No. 19-cv-01300-SEM-EIL
                                                   )
COLES COUNTY, ILLINOIS, JIMMY RANKIN,              )
COLES COUNTY DEPUTIES WILLIAM BILBREY,             )
SAMUEL A. JACKSON, & DEPUTY JOHN DOE               )
(ID# 288),                                         )
                                                   )
                Defendants.                        )

   UNOPPOSED MOTION FOR EXTENSION OF TIME TO DISCLOSE INITIAL DISCLOSURES

           NOW COME the Defendants, COLES COUNTY, ILLINOIS, JIMMY RANKIN, WILLIAM

BILBREY and SAMUEL A. JACKSON, by HEYL, ROYSTER, VOELKER & ALLEN, and hereby move the

Court for a brief extension of time, up to and including February 7, 2020, for all parties to file

their initial Rule 26 disclosures pursuant to the requirements of Fed. R. Civ. P. 26(a)(1). In support

of said motion, the Defendants state as follows:

           1.   Pursuant to the Court’s Minute Entry entered on December 19, 2019, the initial

disclosure deadline was set for February 3, 2020. (d/e #15).

           2.   The undersigned requests a brief extension of time, until February 7, 2020, to

prepare the disclosures.

           3.   The undersigned counsel has communicated with counsel for the Plaintiff, Chad

Beckett, who is in agreement to extend the deadline for all parties to make their initial Rule 26

disclosures to February 7, 2020.



                                             Page 1 of 3
        1:19-cv-01300-SEM-EIL # 16          Page 2 of 3



        4.    Therefore, the parties request that this Court extend the initial disclosure deadline

to February 7, 2020.

        5.    This motion is made in good faith, and not for the purposes of delay.

        6.    No party will be unduly prejudiced if this motion is granted.

        WHEREFORE, the Defendants, COLES COUNTY, ILLINOIS, JIMMY RANKIN, WILLIAM

BILBREY and SAMUEL A. JACKSON, respectfully request this Court for a brief extension of time,

up to and including February 7, 2020, for the Plaintiff and Defendants to disclose their initial

Rule 26 disclosures in this matter, and for such other relief as this Court deems necessary and

just.

                                     Respectfully submitted,

                                     COLES COUNTY, ILLINOIS, JIMMY RANKIN, WILLIAM
                                     BILBREY and SAMUEL A. JACKSON, Defendants

                                     BY: /s/Brian M. Smith
                                     Brian M. Smith, ARDC #: 6293822
                                     HEYL, ROYSTER, VOELKER & ALLEN
                                     Suite 505, 301 N. Neil Street
                                     Champaign, IL 61820
                                     Telephone 217.344.0060
                                     Email: bsmith@heylroyster.com




                                           Page 2 of 3
        1:19-cv-01300-SEM-EIL # 16           Page 3 of 3



                                      PROOF OF SERVICE

       I hereby certify that on February 3, 2020, I electronically filed the foregoing UNOPPOSED
MOTION FOR EXTENSION OF TIME TO DISCLOSE INITIAL DISCLOSURES, with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the following:

Chad S. Beckett
Andrew W. B. Bequette
Juan C. Bernal
Beckett Law Office, P.C.
508 S. Broadway
Urbana, IL 61801

        I also hereby certify that I have mailed, by United States Postal Service, the foregoing to
the following non-CM/ECF participant: None.



                                                     s/Brian M. Smith
                                                     Heyl, Royster, Voelker & Allen




37525565_1




                                            Page 3 of 3
